Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “near-match distractor answers” should be corrected to “near-match distractor question” to be consistent with paragraph 44 of applicant’s disclosure. For the purpose of prior art analysis, Examiner assumes “near-match distractor question”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102[a][1] as being anticipated by Hibbs et al. (US 20160203726 A1)

	In regards to claim 1, Hibbs teaches, A method of presenting educational material, the method comprising: (See abstract)
using at least one processor, analyzing educational material to be presented to a user (See paragraphs 23-25, using GURU intelligent tutoring system and CBT to determine which material to present to a user. Process flow is provided specifically in paragraph 24) and generating therefrom one or more inattentive user assessment questions associated with the educational material; (Examiner notes herein that term “therefrom” does not necessarily indicate instantaneous generation of inattentive assessment questions in response to the analysis. Under the BRI of the claim, the “generating…” can be performed at any point of time after “analyzing education material to be presented to a user” is performed. See table 2, example of a learning action algorithm to map current states of engagement and cognitive load to the difficulty level of the subsequent material presented to the student. See paragraph 12, the learning material can include…questions asked of the student. See at least tables 2-4, fig. 2, step 215, paragraph 13, subsequent material (i.e. question) with increased difficulty is generated and presented to the user during user’s learning session. Also see paragraphs 13, 61, the learning action algorithm can use information regarding whether the student correctly answered a question or completed a task in order to modify the presentation of the learning material... Modifying the presentation of the learning material can include: changing the difficulty or interactivity of subsequent content;) 
using at least one processor, presenting the educational material to the user; (See paragraph 20 and fig. 1, student 105 interacts with learning material 110, either through a tutor (not shown) or through a computer 115.  Learning material 110 generally includes the type of material typically presented to a student in a learning environment, such as lectures, questions, problems or activities)
using at least one processor, performing a user assessment during presentation of the educational material to assess the user's understanding of the educational material; (See fig. 1, cognitive assessment algorithm 125 and paragraph 20, Cognitive assessment algorithm 125 can also use a response time of student 105 (e.g., from computer 115) or a quantification of a difficulty of learning material 110 in order to determine the cognitive state of student 105. Also see table 2 and paragraph 60, assessing user’s engagement level, cognitive load level, and response. Performs binary quantification of the student response to a problem posed to produce an instruction to modify the difficulty of the next content. Paragraph 20, learning material 110 generally includes the type of material typically presented to a student in a learning environment, such as lectures, questions, problems or activities))
using at least one processor, monitoring user attention during presentation of the educational material; and (See fig. 1, paragraph 20, A device 120 is connected to student 105, and device 120 is configured to measure the student's physiological data.  In one embodiment, device 120 is configured to directly measure the brain activity of student 105.  Device 120, as detailed further below, passes this data to a cognitive assessment algorithm 125, which can reside in a controller 130 (or a control system), for example.  Cognitive assessment algorithm 125 uses the physiological data to 
in response to detection of an inattentive state for the user when monitoring user attention, dynamically increasing a difficulty of the user assessment by presenting the one or more inattentive user assessment questions to the user. (See table 2, example of a learning action algorithm to map current states of engagement and cognitive load to the difficulty level of the subsequent material presented to the student. See paragraph 12, the learning material can include…questions asked of the student. Also see paragraph 11, monitor in real-time the cognitive response of a student during the learning activity and can use this information to adapt and modify the content and delivery methods to improve the student's ability to learn. Also see fig. 2, steps 205-215 and associated paragraphs)

	In regards to claim 2, Hibbs teaches the method of claim 1, wherein generating the one or more inattentive user assessment questions is performed dynamically during presentation of the educational material to the user. (See fig. 2, step 215, table 2, and paragraph 13, Preferably, the learning action algorithm modifies the presentation of the learning material during a lecturing or scaffolding phase of the learning session.)

In regards to claim 3, Hibbs teaches the method of claim 1, wherein generating the one or more inattentive user assessment questions is performed prior to presentation of the educational material to the user. (See fig. 2, step 215, table 2, and paragraph 13, Preferably, the learning action algorithm modifies the presentation of the learning material during a lecturing or scaffolding phase of the learning session. As shown in paragraph 6, learning comprises four different stages. Any one of these four is “presentation of educational material”)

In regards to claim 4, Hibbs teaches the method of claim 1, wherein generating the one or more inattentive user assessment questions includes generating a new question from the educational material. (It can be interpreted that “next content” in table 2 is a new question to be presented to the user. See paragraph 60 and table 2, subsequent material includes next content (i.e. question) to be generated that either has reduced/increased difficulty (herein “Keep the Same” is not a new question)).

In regards to claim 5, Hibbs teaches the method of claim 4, wherein generating the new question includes: parsing the educational material; extracting one or more entities and one or more relationships from the parsed educational material; and generating the new question based upon the extracted one or more entities and one or more relationships. (See paragraph 60, The learning action algorithm can be implemented as a simple logical mapping, or via algebraic formulae.  In one embodiment, a learning action algorithm takes a simple binary (high/low) quantification of engagement and cognitive load and a simple binary quantification of the student 

In regards to claim 7, Hibbs teaches the method of claim 1, wherein generating the one or more inattentive user assessment questions includes modifying an existing question included in the educational material. (The term “modifying” indicates that question had already “existed” and is not new. There would be no modification if it does not exist. Hibbs clearly indicates that learning material includes questions/problems in abstract, and paragraph 13 teaches “modifying” presentation of the learning material (questions/problems))

In regards to claim 8, Hibbs teaches the method of claim 7, wherein modifying the existing question includes making the existing question more difficult.  (The term 

In regards to claim 10, Hibbs teaches the method of claim 7, wherein modifying the existing question includes generating one or more wrong answers similar to one or more correct answers. (Based on teaching of Hibbs in at least table 2, question comprises response options that can be wrong or correct. Under “Response”, there are options of “right” and “Wrong”. Also see paragraph 60, “problem posed (right/wrong)”. Also see fig. 2, step 215 and associated paragraphs, generating modified question)

In regards to claim 13, Hibbs teaches the method of claim 1, wherein monitoring user attention includes tracking user interaction with a mouse, tracking user interaction with a keyboard, tracking user interaction with a touchscreen display, tracking user eye movement, tracking user interaction with one or more applications, or tracking user interaction with one or more windows. (Facial recognition encompasses eye movement. See paragraph 8, A cognitive gauge can provide a near real-time quantification of the cognitive state of a human subject.  Inputs to cognitive gauges range from a time interval between successive actions and responses by the subject to facial recognition methods that assess confusion, frustration and boredom to direct measurements of the physiological activity of the brain…paragraph 36, Eye tracking: 
   

In regards to claim 15, Hibbs teaches the method of claim 1, wherein dynamically increasing the difficulty of the user assessment includes dynamically generating the one or more inattentive user assessment questions as modifications of one or more existing questions in a question set. (The term “modification” indicates that question had already “existed” and is not new. There would be no modification if it does not exist. Hibbs clearly indicates that learning material includes questions/problems in abstract, and paragraph 13 teaches “modifying” presentation of the learning material (questions/problems). Also see paragraph 60 and table 2, subsequent content (i.e. question/problems) can increase in difficulty. Also see rejection of claim 1 set forth above)

In regards to claim 17, Hibbs teaches the method of claim 1,further comprising: presenting the one or more inattentive user assessment questions to the user during the user assessment; receiving one or more answers from the user; and taking a corrective action in response to the one or more answers received from the user being incorrect. (When next content is presented to the user, then it instantly becomes “current” content and flowchart in fig. 2 and paragraph 60, table 2 is performed again. See paragraph 21, in subsequent learning sessions. Tables 2-4 lists corrective actions (i.e. another modification) that can be made when response is “wrong”)

	Claims 19-20 are similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbs et al. (US 20160203726 A1) in view of Byron et al. (US 20150179082 A1)

In regards to claim 6, Hibbs teaches the method of claim 4, wherein generating the new question includes (See rejection of claim 1 and at least table 2, paragraphs 47-48)
Hibbs does not specifically teach, applying at least a portion of the educational material to a question answer pipeline.  
However, Byron further teaches, applying at least a portion of the educational material to a question answer pipeline.  (See abstract, paragraphs 38, 40, 54-58, 62-63, The test question answers are provided to a question generation engine that analyzes the test question answers and generates a plurality of candidate questions and question variants based on these portions of content.  The resulting candidate questions and question variants are input to one or more QA system pipelines of the QA system for evaluation.  The QA system pipelines perform the question processing described above 
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Hibbs to further comprise method taught by Byron because Byron provides improved method and more specifically to mechanisms for performing dynamic identification and validation of test questions from a corpus. Such validation improves quality of the questions to be provided to students.


In regards to claim 9, Hibbs teaches the method of claim 7.
Hibbs teaches modifying the existing question (See fig. 2, table 2)
However does not specifically teach, generating a question includes generating one or more near-match distractor answers. 
Byron further teaches this in at east paragraphs 63, 76-77, The candidate answers received by the test question generation engine 430 from the QA system 440 may be compared to the potential test question answer extracted by the test question answer extraction engine 420 and from which the candidate test question/variation was generated to determine if there is a match.
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Hibbs to further comprise method taught by Byron because Byron provides improved method and more specifically to mechanisms for performing dynamic identification and validation of test .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbs et al. (US 20160203726 A1) in view of Miller (US 20100050236 A1)


In regards to claim 11, Hibbs teaches the method of claim 7.
Hibbs teaches modifying the existing question (See fig. 2, table 2)
However does not specifically teach, extracting a number and polarity of correct answers to the existing question. 
However, Miller further teaches this in at least paragraph 37, The degree of correct answers may be determined by a plain number of correct and wrong answers
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Hibbs to further comprise method taught by Miller because Miller provides method for quality assured analytical testing involving large number of people, improving quality of tests (paragraphs 2, 6). 





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbs et al. (US 20160203726 A1) in view of Lee et al. (US 20210005305 A1) 


In regards to claim 14, Hibbs teaches the method of claim 1
Hibbs teaches, wherein dynamically increasing the difficulty of the user assessment includes … one or more inattentive user assessment questions (See fig 2 and table 2)
Hibbs does not specifically teach, selecting the one or more … user assessment questions from a question set. 
However, Lee further teaches this in at least paragraph 54, The questionnaire provided to the user may separately include a set of questions for each threshold age, and the set of questions may be provided in ascending order of difficulty considering the user's rate of correct answers.  For example, a first question set may be a question set, for which the correct answer rate is 80% or more for age 8, a second question set may be a question set, for which the correct answer rate is 80% or more for age 9, and a third question set may be a question set, for which the correct answer rate is 80% or more for age 10.  A determination of the user's cognitive level may be performed while the questionnaire is provided to the user in the order of the first question set, the second question set, and the third question set.  Where the correct answer rate for an nth question set is a threshold or more, an n+2th question set may be provided to the user,
. 


Allowable Subject Matter
Claims 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN S LEE/Primary Examiner, Art Unit 2177